— Appeal from an order of the Family Court, Westchester County, dated September 24, 1976, which, after a hearing, found the appellant husband in willful violation of a prior order of support and directed that he be committed to the Westchester County Penitentiary for a period of 90 days, and stayed the commitment on condition that he pay $180 per week as support, plus arrears in the total amount of $5,470. Order affirmed, without costs or disbursements. The determination of the Family Court is amply supported by the record. That court did not abuse its discretion by proceeding with the hearing even though the wife had failed, technically, to comply fully with a prior order of disclosure. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.